                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

ROBERT JAMES CARTER,

                       Petitioner,                       Case No. 1:19-cv-555
v.                                                       Honorable Janet T. Neff
JOHN DAVIDS,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court concludes that the petition must be dismissed

because it fails to raise a meritorious federal claim.
                                            Discussion

               I.     Factual allegations

               Petitioner Robert James Carter is incarcerated with the Michigan Department of

Corrections at the Ionia Correctional Facility (ICF) in Ionia County, Michigan. Following a six-

day jury trial in the Wayne County Circuit Court, Petitioner was convicted of armed robbery,

felony murder, and a felony firearm violation. On November 21, 2016, the court sentenced

Petitioner to concurrent prison terms of 20 to 40 years for armed robbery and life imprisonment

for felony murder, both consecutive to a sentence of 2 years for felony-firearm.

               The Michigan Court of Appeals described the facts underlying Petitioner

convictions as follows:

       Defendant and Drakile Jones, were convicted in separate jury trials of robbing and
       murdering Phillip Pentecost.1 Around midnight on January 26, 2016, defendant
       and Jones went to the home of Justin Harris, with whom Jones had spoken earlier
       in the day about getting together. Shortly before arriving at Harris’s house, Jones
       called him and inquired about “hitting licks” (which meant getting some money)
       and also about whether Harris had a “stick” (meaning a gun). Jones informed Harris
       that he had a friend with him (defendant), and when Harris indicated he was not
       interested in meeting anyone at that time, Jones reassured Harris that he need not
       worry because defendant was so loyal to Jones that “he would blow [Harris] if
       [Jones] told him to,” meaning he would “shoot” or “kill” Harris. Harris did not
       take this as a threat, but rather as Jones vouching for defendant’s loyalty.

       Jones subsequently arrived at Harris’s home with defendant. Harris was there with
       a cousin and a friend. Jones discussed “hitting licks” with Harris and again asked
       whether Harris had a “burner” (a gun). Defendant stood nearby but did not
       participate in the discussion. Defendant was armed with a handgun. Eventually,
       Jones and defendant left the house. Harris testified that Pentecost’s car, a black
       Chevrolet HHR, was parked in a driveway two houses away with the engine
       running; Harris could not determine if Pentecost was inside the car.

       Harris went back inside, but shortly afterwards he heard a gunshot, a scream, and
       then another gunshot. He then saw Pentecost’s car speeding away and went outside
       to find Pentecost lying on the ground bleeding from his head. Harris called 911,
       got a towel to hold to Pentecost’s head, and stayed with him until the police and
       ambulance arrived. Harris found an iPhone next to Pentecost, which he assumed
       belonged to Pentecost. He picked it up, but the police took it from him and later
       determined that it was defendant’s cell phone. Harris testified that shortly after he

                                                2
        went back inside his home, he spoke on the telephone with Jones who told him not
        to admit to the police that he had seen Jones. Harris was interviewed by the police
        and did not initially mention defendant or Jones. However, in later interviews he
        admitted that defendant and Jones had been present at his home, and also told them
        about Jones’s call.

        An autopsy determined that Pentecost had been shot twice: once in the abdomen
        and once in the head. Either shot would have been fatal.

        Tavion Williams2 testified that defendant came to his house and asked for his help
        in hiding a black Chevrolet. Williams and defendant drove the vehicle around the
        block and parked it behind a store. The following morning, defendant told Williams
        about the robbery and shooting. Defendant left at Williams’ request. Defendant
        returned that night and asked Williams to help dispose of the black Chevrolet;
        Williams refused and defendant left.

        Subsequently, the fire department discovered a black Chevrolet HHR on fire behind
        an abandoned house. It was determined that the fire had started in the passenger
        compartment; a hidden vehicle identification number revealed the vehicle’s owner
        and it was determined that there was a “hold for homicide” notification associated
        with the vehicle.

        Eventually, a search was conducted of defendant’s apartment. The police
        discovered a leather jacket that had belonged to Pentecost. The police also used
        tracking software to follow where defendant’s and Jones’s cell phones had been
        during the time immediately before the murder and for the day after the murder.
        Defendant was interviewed by the police and gave several inconsistent versions of
        what happened during the robbery and murder. Eventually he blamed the events
        on Jones, claiming that Jones had forced him to participate in the robbery and then
        had shot Pentecost. Based on this claim, defendant subsequently offered a duress
        defense at trial. Defendant also admitted that he drove Pentecost’s vehicle away
        from the scene and later disposed of it.
        1
          Jones was tried by a separate jury some months before defendant’s trial and his appeal, Docket No.
        334635, has been submitted jointly with defendant’s appeal.

        2
            Williams’s first name was spelled Taevion in Jones’s trial.

(Mich. Ct. App. Op., ECF No. 1-1, PageID.77-78.)1

                   Petitioner, with the assistance of counsel, appealed his convictions to the Michigan

Court of Appeals, raising the same four issues he raises in this petition. By opinion issued February


1
  Petitioner attaches his appellate brief to the petition. That brief recounts the pretrial proceedings and the trial
testimony in some detail. (Pet’r’s Appellate Br., ECF No. 1-1, PageID.15-24.) Petitioner’s description of the
testimony is consistent with the summary provided by the court of appeals. Accordingly, it does not appear that
Petitioner takes issue with the reasonableness of the appellate court’s factual determinations.

                                                           3
20, 2018, the court of appeals affirmed the trial court. (Id., PageID.77-87.) Petitioner, again with

the assistance of counsel, then sought leave to appeal in the Michigan Supreme Court. By order

entered September 12, 2018, the supreme court denied leave to appeal. (Mich. Order, ECF No. 1-

1, PageID.89.) On November 3, 2019, Petitioner timely filed his habeas corpus petition raising

the four grounds for relief he had raised in the Michigan appellate courts:

       I.      Was Defendant’s trial counsel constitutionally ineffective for not calling
               Tavion Williams as a witness where Mr. Williams was essentially a res
               gestae witness who was personally involved in this crime, and would have
               provided testimony consistent with the Defendant’s own duress defense and
               testimony, and was readily available having testified at Drakile Jones’ trial?
               Is an evidentiary hearing unnecessary to establish ineffective assistance as
               the transcript of Tavion Williams’ prior testimony is attached hereto for this
               Court’s consideration? Was this not harmless error and is a new trial
               necessary?

       II.     Did Judge Kenny abuse his discretion by finding that the prosecutor had
               exercised due diligence in bringing res gestae witness Anthony Cox-
               Rodgers to court, and then allowing Anthony Cox-Rodgers’ prior testimony
               to be read into the record because Mr. Cox-Rodgers was making himself
               scarce despite having appeared for the first day of trial. This evidence
               tainted the trial, was not harmless, and a new trial is required.

       III.    Judge Kenny clearly erred by finding that hearsay statements of Drakile
               Jones, presented through Justin Harris, were admissible, under the co-
               conspirator exception. This evidence tainted the trial, was not harmless,
               and a new trial is required.

       IV.     Judge Kenny clearly erred when he found that the Defendant’s statement
               prior to being read his Miranda warnings, while he was in custody, which
               revealed his iPhone passcode to law enforcement, was testimonial and
               should have been suppressed, and the evidence obtained as a result
               including the prejudicial firearms photos used as evidence at trial should
               have been suppressed as well.

(Pet., ECF No. 1, PageID.3) (corrected for spelling and grammatical errors).

               II.     AEDPA standard

               This action is governed by the Antiterrorism and Effective Death Penalty Act of

1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”


                                                 4
and ensures that state court convictions are given effect to the extent possible under the law. Bell

v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

decision that was contrary to, or involved an unreasonable application of, clearly established

federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

that was based upon an unreasonable determination of the facts in light of the evidence presented

in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

               The AEDPA limits the source of law to cases decided by the United States Supreme

Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

consider the decisions of lower federal courts. Lopez v. Smith, 574 U.S. 1, 4 (2014); Marshall v.

Rodgers, 569 U.S. 58, 64 (2013); Parker v. Matthews, 567 U.S. 37, 48-49 (2012); Williams, 529

U.S. at 381-82; Miller v. Straub, 299 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly

established Federal law” does not include decisions of the Supreme Court announced after the last

adjudication of the merits in state court. Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the

inquiry is limited to an examination of the legal landscape as it would have appeared to the

Michigan state courts in light of Supreme Court precedent at the time of the state-court

adjudication on the merits. Miller v. Stovall, 742 F.3d 642, 644 (6th Cir. 2014) (citing Greene,

565 U.S. at 38).




                                                 5
               A federal habeas court may issue the writ under the “contrary to” clause if the state

court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

it decides a case differently than the Supreme Court has done on a set of materially

indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy

this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

presented in federal court was so lacking in justification that there was an error well understood

and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

“[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

quotations omitted).

                The AEDPA requires heightened respect for state factual findings. Herbert v.

Billy, 160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state

court is presumed to be correct, and the petitioner has the burden of rebutting the presumption by

clear and convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th

Cir. 2011) (en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at

656. This presumption of correctness is accorded to findings of state appellate courts, as well as

the trial court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407

n.4 (6th Cir. 1989).




                                                   6
               III.    Discussion

                       A.     Tavion’s testimony

               Petitioner contends that his counsel was ineffective for failing to call Tavion

Williams to bolster Petitioner’s defense that he committed the crimes under duress. Petitioner

testified that when he balked at going forward with the robbery of Pentecost, Jones threatened to

shoot him. Williams testified at Jones’ trial. Although he did not witness the threats, Petitioner

did indicate to Williams, the next day, that Jones threatened Petitioner:

       Prosecutor:     Did Robert Carter say that he was with Drakile?

       Williams:       Yes. That’s what he said.

       Prosecutor:     Did he say that he and Drakile were looking to make some money?

       Williams:       Yes.

       Prosecutor:     Did he say that he and Drakile were looking to rob someone?

       Williams:       Yes.

       Prosecutor:     He used those words?

       Williams:       Yes.

       Prosecutor:     What did he say then?

       Williams:       He said that they had found someone in particular who they were
                       going to rob.

       Prosecutor:     I’m going to stop you there. Did he tell you how they picked that
                       person?

       Williams:       No. He just said he seen someone, and then he chose.

       Prosecutor:     What did he say next?

       Williams:       He said that Drakile had told him that that’s the one who they going
                       to rob. Robert said he don’t think that’s a good idea that that’s what
                       he should do. And Drakile told him quit being scared or quit acting
                       like you don’t want to go. They had that little dispute, and he said
                       that Drakile told him that if he wouldn’t come, he would turn the
                       gun against him.

                                                   7
       Prosecutor:     Are those the exact words that Mr. Carter used when he was telling
                       you that?

       Williams:       I’m not sure what his exact words was. That’s what he was saying.
                       He said Drakile told him that if he wouldn’t come, he would use the
                       gun against him, or he threatened him to come with him.

       Prosecutor:     That if Mr. Carter didn’t go along with the robbery, Drakile would
                       turn the gun against Mr. Carter?

       Williams:       Yes, sir.

       Prosecutor:     After he told you about that interaction where Drakile threatened
                       Mr. Carter, did he go on to tell you anything else?

       Williams:       Yes. He told me that they went to the car, and Drakile had shot the
                       boy, and he told me he had took off in the car afterward.

(Jones Trial Tr., ECF No. 1-1, PageID.45-47.)

               In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court stated that,

to establish a claim of ineffective assistance of counsel, the petitioner must prove: (1) that

counsel’s performance fell below an objective standard of reasonableness; and (2) that counsel’s

deficient performance prejudiced the defendant resulting in an unreliable or fundamentally unfair

outcome. Id. at 687. A court considering a claim of ineffective assistance must “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

omissions were outside the wide range of professionally competent assistance.” Strickland, 466

U.S. at 690. Even if a court determines that counsel’s performance was outside that range, the

defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691.

                                                  8
               The Michigan Court of Appeals applied the Strickland standard in resolving

Petitioner’s claim:

       To establish ineffective assistance of counsel, a defendant must show that his
       counsel’s performance was below an objective standard of reasonableness under
       prevailing professional norms, and that a reasonable probability exists that, without
       counsel’s unprofessional errors, the outcome of the proceedings would have been
       different. Strickland v Washington, 466 US 668, 687; 104 S Ct 2052; 80 L Ed 2d
       674 (1984); People v Pickens, 446 Mich 298, 303; 521 NW2d 797 (1994). “A
       reasonable probability is a probability sufficient to undermine confidence in the
       outcome.” Strickland, 466 US at 694.

(Mich. Ct. App. Op., ECF No. 1-1, PageID.79.) Thus, Petitioner cannot claim the state court

applied the wrong standard.

               The appellate court applied the standard as follows:

       After the prosecution rested, defendant’s trial counsel specifically stated that she
       was making a strategic decision not to present Williams as a witness. Williams’s
       testimony was mostly inculpatory with respect to defendant and only minimally
       exculpatory. Williams testified in Jones’s trial that he knew both defendant and
       Jones. He stated that he received a telephone call from defendant on January 27 or
       28, 2016, at around 2:00 or 3:00 a.m.; he recognized his voice and he also saw
       defendant’s name appear on the screen. Defendant sounded scared or frantic and
       said he needed somewhere to go and asked if he could come to Williams’s home.
       When defendant arrived, he called Williams and asked him to come outside;
       Williams found defendant seated alone in a black Chevy. Defendant told Williams
       he needed somewhere to put the vehicle, and Williams told him he could put it
       around the corner. Together they drove the car about two blocks away, parked it
       behind a store, and then walked back to Williams’s house and went to sleep. When
       they awoke the next morning, defendant told Williams that he had participated in a
       robbery and someone had been shot. Williams specifically testified: “[Defendant]
       told me that him and [Jones] was on the west side, and they were looking to make
       some money.” Williams further testified that defendant told him that he and Jones
       were looking to rob someone and found someone to rob. According to Williams,
       defendant chose whom to rob. Williams also testified that defendant and Jones
       argued over whether it was a good idea to go through with the robbery, and
       according to defendant, Jones threatened to turn the gun against him if he did not
       participate. Defendant finally told Williams that they went to the car, Jones shot
       the man, and defendant left the scene in the man’s car. Williams denied that
       defendant had ever told him a third person was involved in the robbery. Further,
       Williams agreed that defendant had previously sent him photographs of a firearm
       that were posted on Facebook. He explained to Williams that “his Dad had some
       guns, and he was going to take them.”


                                                9
       Williams testified that he told defendant he had to leave and defendant did so. Later
       that evening, defendant came back and asked if Williams would help him burn the
       black Chevy. Williams refused and again told defendant to leave.

       Although this testimony provided some support for defendant’s claim that he acted
       under duress because of Jones’s threat, it also provided inculpatory evidence that
       defendant actively planned a robbery with Jones, including selecting the victim,
       and acted on his own to drive the victim’s car away, conceal it, and later return
       looking for assistance in burning that vehicle. Williams’s testimony also linked
       defendant to the possession of two guns, established that defendant had a Facebook
       photo with a gun, and contradicted defendant’s claim that a third person was
       involved in the robbery. Moreover, defendant testified in his own behalf and
       claimed that he was forced by Jones to participate in the robbery. Therefore, he
       was able to present a duress defense. Given the, at best, contradictory testimony of
       Williams, as well as the other evidence presented by the prosecution, it is not
       probable that a different result would have occurred had Williams’s testimony been
       presented at defendant’s trial. Moreover, trial counsel was aware of Williams’s
       testimony because it had already been offered at Jones’s trial. It was therefore
       clearly a matter of trial strategy to determine that it was best not to present that
       testimony and instead to attempt to establish the duress defense through defendant’s
       own testimony, and this Court does not second-guess such strategic decisions.
       Russell, 297 Mich App at 716. Defendant has therefore failed to carry his heavy
       burden of showing that his trial counsel failed to provide effective assistance.

(Id., PageID.80-81.)

               The Supreme Court repeatedly has recognized, when a federal court reviews a state

court’s application of Strickland under § 2254(d), the deferential standard of Strickland is “doubly”

deferential. Harrington, 562 U.S. at 105 (citing Knowles v. Mirzayance, 556 U.S. 111, 123

(2009)); see also Burt v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster, 563 U.S. 170, 190

(2011); Premo v. Moore, 562 U.S. 115, 122 (2011). In those circumstances, the question before

the habeas court is “whether there is any reasonable argument that counsel satisfied Strickland’s

deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir. 2012) (stating that the

“Supreme Court has recently again underlined the difficulty of prevailing on a Strickland claim in

the context of habeas and AEDPA . . . .”) (citing Harrington, 562 U.S. at 102).

               The state appellate court has offered a compelling argument that counsel’s decision

was purposeful and strategic—that Williams’ testimony could hurt Petitioner as much as it could

                                                 10
help Petitioner—and, therefore, counsel’s performance did not fall below an objective standard of

reasonableness. Because Petitioner only restates the arguments he made to the court of appeals in

the first instance, he offers this Court no basis to overcome the deference this Court owes to the

court of appeals’ application of Strickland.

               The Michigan Court of Appeals has offered an argument that counsel satisfied

Strickland’s deferential standard. The Court concludes that the argument is reasonable because,

as the appellate court noted, Williams testimony undercut Petitioner’s duress defense.

               In People v. Lemons, 562 N.W.2d 447 (Mich. 1997), the Michigan Supreme Court

described the circumstances where an instruction of the duress defense is appropriate:

       Duress is a common-law affirmative defense. MCR 2.111(F)(3)(a); United States
       v. Bailey, 444 U.S. 394, 415, 100 S.Ct. 624, 637, 62 L.Ed.2d 575 (1980); 21 Am
       Jur 2d, Criminal Law, § 148, p 288; 22 CJS, Criminal Law, § 52, p 64. It is
       applicable in situations where the crime committed avoids A Greater harm. [T]he
       reasons underlying its existence are easy to discern:

            The rationale of the defense of duress is that, for reasons of social policy,
            it is better that the defendant, faced with a choice of evils, choose to do the
            lesser evil (violate the criminal law) in order to avoid the greater evil
            threatened by the other person. [1 LaFave & Scott, Substantive Criminal
            Law, § 5.3, pp 614-615.]

       In order to properly raise the defense, the defendant has the burden of producing
       “some evidence from which the jury can conclude that the essential elements of
       duress are present.” CJI2d 7.6, commentary. In People v. Luther, 394 Mich. 619,
       623, 232 N.W.2d 184 (1975), we held that a defendant successfully carries the
       burden of production where the defendant introduces some evidence from which
       the jury could conclude the following:

            A) The threatening conduct was sufficient to create in the mind of a
            reasonable person the fear of death or serious bodily harm;

            B) The conduct in fact caused such fear of death or serious bodily harm in
            the mind of the defendant;

            C) The fear or duress was operating upon the mind of the defendant at the
            time of the alleged act; and

            D) The defendant committed the act to avoid the threatened harm.

                                                  11
Lemons, 562 N.W.2d at 453 (footnotes omitted). Petitioner’s testimony alone warranted giving

the duress instruction. But, the Lemons court identified other requirements as well, including the

following: “the threat ‘must have arisen without the negligence or fault of the person who insists

upon it as a defense.’” Id. at 454, quoting People v. Merhige, 180 N.W. 418 (Mich. 1920).

               Williams’ testimony would have supported the inference that it was Petitioner’s

own fault he found himself in the circumstance where he was threatened. He actively planned

robbing someone with Jones; he was armed; and he picked the victim. Jones threatened Petitioner

with the gun that Petitioner brought for the purpose of committing the robbery. (Pet’r’s Appellate

Br., ECF No. 1-1, PageID.23.) Moreover, he continued to participate by secreting the vehicle and

then burning it, even though, according to Williams, Jones was not present and the threat was not

imminent. Therefore, based on Williams testimony, Petitioner failed “to terminate his conduct ‘as

soon as the claimed duress . . . has lost its coercive force,’” another requirement mentioned in

Lemons. Lemons, 562 N.W.2d at 454 n.18.

               Moreover, even if counsel’s decision to forego Williams’ testimony were

unreasonable, the court of appeals conclusion that it would not have changed the result is also

reasonable. Williams did not witness the coercive threat. He heard it from Petitioner. The

testimony could carry no more weight coming from Williams than it did coming from Petitioner—

it depended entirely on Petitioner’s credibility. Additionally, Petitioner testified, contrary to

Williams, that Jones’ threats, directed at both Petitioner and Williams, continued the next day and

prompted the burning of the car. (Pet’r’s Appellate Br., ECF No. 1-1, PageID.24.) Petitioner’s

version of the duress defense was enhanced by the absence of Williams’ testimony. Accordingly,

the court of appeals determination that Petitioner suffered no prejudice is reasonable.




                                                12
               Petitioner has failed to show that the appellate court’s determinations regarding the

reasonableness of counsel’s performance and the absence of any prejudice are contrary to, or an

unreasonable application of, Strickland. Accordingly, he is not entitled to habeas relief on his

ineffective assistance of counsel claim.

                       B.      Preliminary examination testimony of Cox-Rodgers

               Petitioner describes the preliminary examination testimony of Cox-Rodgers as

follows:

       Mr. Cox-Rogers had previously testified that he was at Justin Harris’ home on
       January 17, 2016. Harris was an old friend. Two men came over, Drakile Jones
       and Robert Carter. He had met Drakile previously but did not know Carter. (JT
       10/19/16 p. 1-30) Carter and Jones left, then he heard two shots, and Philip was
       lying on the ground and Phillip’s car was driving away.

(Pet’r’s Appellate Br., ECF o. 1-1, PageID.22-23.) Petitioner contends that the admission of Cox-

Rodgers’ testimony is a violation of the Michigan Rules of Evidence regarding hearsay. The

Michigan Court of Appeals disagreed. Applying Michigan Rule of Evidence 804, the court of

appeals concluded “that the police made reasonable good-faith efforts to locate Cox-Rogers, and

that the trial court did not abuse its discretion in determining that the prosecution had demonstrated

due diligence and that it was proper for the prosecutor to present Cox-Rogers’s prior testimony

from the preliminary examination.” (Mich. Ct. App. Op., ECF No. 1-1, PageID.83.)

               The extraordinary remedy of habeas corpus lies only for a violation of the

Constitution. 28 U.S.C. § 2254(a). As the Supreme Court explained in Estelle v. McGuire, 502

U.S. 62 (1991), an inquiry whether evidence was properly admitted or improperly excluded under

state law “is no part of the federal court’s habeas review of a state conviction [for] it is not the

province of a federal habeas court to re-examine state-court determinations on state-law

questions.” Id. at 67-68. Rather, “[i]n conducting habeas review, a federal court is limited to



                                                 13
deciding whether a conviction violated the Constitution, laws, or treaties of the United States.” Id.

at 68.

               It is not the province of a federal habeas court to re-examine state-law

determinations on state-law questions. Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle, 502

U.S. at 68. The decision of the state courts on a state-law issue is binding on a federal court. See

Wainwright v. Goode, 464 U.S. 78, 84 (1983). The Sixth Circuit repeatedly has recognized “‘that

a state court’s interpretation of state law, including one announced on direct appeal of the

challenged conviction, binds a federal court sitting in habeas corpus.’” Stumpf v. Robinson, 722

F.3d 739, 746 n.6 (6th Cir. 2013) (quoting Bradshaw, 546 U.S. at 76). See also Thomas v.

Stephenson, 898 F.3d 693, 700 n.1 (6th Cir. 2018) (same). Therefore, to the extent Petitioner

challenges the appellate court’s determination of the admissibility of Cox-Rodgers’ testimony

under Michigan Rule of Evidence 804, the issue is not cognizable on habeas review. The Michigan

Court of Appeals has conclusively resolved it.

               Nonetheless, state-court evidentiary rulings can rise to the level of due process

violations if they offend some principle of justice so rooted in the traditions and conscience of our

people as to be ranked as fundamental. Seymour v. Walker, 224 F.3d 542, 552 (6th Cir. 2000)

(quotation omitted); accord Coleman v. Mitchell, 268 F.3d 417, 439 (6th Cir. 2001); Bugh v.

Mitchell, 329 F.3d 496, 512 (6th Cir. 2003). The court of appeals acknowledged that hearsay

issues under the state rules of evidence touch upon such a fundamental principle of justice in that

hearsay evidence implicates the Confrontation Clause. (Mich. Ct. App. Op., ECF No. 1-1,

PageID.81.)

               The Confrontation Clause of the Sixth Amendment gives the accused the right “to

be confronted with the witnesses against him.” U.S. Const., Am. VI; Pointer v. Texas, 380 U.S.



                                                 14
400, 403-05 (1965) (applying the guarantee to the states through the Fourteenth Amendment).

“The central concern of the Confrontation Clause is to ensure the reliability of the evidence against

a criminal defendant by subjecting it to rigorous testing in the context of an adversary proceeding

before the trier of fact.” Maryland v. Craig, 497 U.S. 836, 845 (1990). The Confrontation Clause

therefore prohibits the admission of an out-of-court testimonial statement at a criminal trial unless

the witness is unavailable to testify and the defendant had a prior opportunity for cross-

examination. Crawford v. Washington, 541 U.S. 36, 59 (2004).

               Therefore, the issue of unavailability is significant not only under the terms of the

Michigan Rule of Evidence, but also under federal constitutional analysis of Petitioner’s

confrontation rights. The trial court, and then the appellate court, reviewed the circumstances that

prompted the prosecutor to seek the admission of Cox-Rodgers’ preliminary examination

testimony.

       Cox-Rogers testified at the preliminary examination and was cross-examined by
       defense counsel as well as Jones’s counsel. He appeared on the first day of trial
       and was told to return on October 17, 2016. Arrangements were made for him to
       be picked up by a taxi cab; however, on the morning of October 17th he apparently
       called the cab company and told them he was not going to court. The prosecutor
       requested a material witness warrant pursuant to MCL 767.35, and the court
       ordered that the witness was to “be picked up and brought before the Court
       immediately.”

       Two days later, the prosecutor reported that efforts to locate Cox-Rogers had been
       unsuccessful and asked to be allowed, pursuant to MRE 804(b)(I), to use his
       preliminary examination testimony. Defendant’s counsel then asked that the
       officer-in-charge detail the steps that had been taken to secure Cox-Rogers’s
       presence. Officer Michael Crosby then testified that he had been given a witness
       detainer for Cox-Rogers on October 17th. At one point he made contact with
       defendant’s sister, who told him that Cox-Rogers had just left. He gave information
       regarding Cox-Rogers, including the address he had for Cox-Rogers and
       information concerning his place of employment, to the Headquarters Surveillance
       Unit, which began surveillance of the witness’s home, aided by a unit from the
       Ninth Precinct’s Special Operations Unit. Crosby also checked the Wayne County
       and Macomb County jails. He did not check any hospitals. Crosby testified that
       Cox-Rogers was not in any morgue.


                                                 15
       Noting that Cox-Rogers had appeared on the first day of trial, the trial court ruled
       that Cox-Rogers was unavailable:

            Yes, I think that is true. So certainly he knew he had to be here because
            he was here [on the first day of trial]. And [the prosecutor] indicated as
            an officer of the court, he had instructed Mr. Cox-Rogers that he had to be
            back. He didn’t and specifically told the cab driver who had come to pick
            him up that he wasn’t coming.

            Surveillance on his residence, surveillance on his place of work have been
            fruitless. Sibling has indicated that he had just left. I think a reasonable
            conclusion to be drawn in light of the fact that he’s not in the Wayne
            County Jail or Macomb County Jail is that Mr. Cox-Rogers has decided to
            absent himself during the course of these proceedings.

            Michigan law requires that in term[ s] of showing unavailability that there
            must be a showing that what was done was reasonable efforts made to find
            him.

            Surveillance efforts, going to his home to pick him up to actually deliver
            him here certainly was reasonable. I do think that an adequate record has
            been made, and certainly the only reasonable inference to draw at this
            particular point is that Mr. Cox-Rogers is, for want of a better term, laying
            low until all this is over, and I will allow his Preliminary Examination
            testimony to be read to the jury.

(Mich. Ct. App. Op., ECF No. 1-1, PageID.81-82.)

               Here, the Michigan Court of Appeals carefully considered whether and when the

witness became unavailable, the efforts of the prosecution to produce the witness once the

prosecutor became aware that the witness would not appear at trial, and the opportunity Petitioner

had for cross-examination at the earlier preliminary examination. Petitioner utterly fails to

challenge the findings of the court of appeals on these points. He simply contends that more should

have been done to assure that the witness would appear. Such a challenge fails to demonstrate that

the court of appeals either unreasonably determined the facts or unreasonably applied clearly

established Supreme Court precedent.




                                                 16
               Although Petitioner does not raise the issue directly, the Sixth Circuit has noted that

there exists “some question whether a preliminary hearing necessarily offers an adequate prior

opportunity for cross-examination for Confrontation Clause purposes.” Al-Timimi v. Jackson, 379

F. App’x 435, 437-38 (6th Cir. 2010) (citing, inter alia, Vasquez v. Jones, 496 F.3d 564, 577 (6th

Cir. 2007) (doubting whether “the opportunity to question a witness at a preliminary examination

hearing satisfies the pre-Crawford understanding of the Confrontation Clause’s guarantee of an

opportunity for effective cross-examination”) (internal quotation marks omitted)).           But the

Supreme Court has never held that a defendant is denied his rights under the Confrontation Clause

when a witness is unavailable at trial and the court admits the witness’s preliminary examination

testimony. Id., 379 F. App’x at 438. As a result, in the context of a federal court sitting on habeas

review, the Sixth Circuit has concluded that a state court’s determination that testimony from the

preliminary examination was properly admitted was not an unreasonable application of clearly

established Supreme Court precedent. Id., 379 F. App’x at 438-40; see also Williams v. Bauman,

759 F.3d 630, 636 (6th Cir. 2014) (citing Al-Timimi with approval and upholding on habeas review

the admission of testimony from the petitioner’s own preliminary examination).

               Finally, even if out-of-court testimonial statements were admitted in violation of

the Confrontation Clause, Petitioner would not be entitled to habeas relief. The Sixth Circuit has

held that admission of evidence in violation of the Confrontation Clause is not a structural error.

United States v. Graham, 278 F. App’x 538, 545 n.2 (6th Cir. 2008). Harmless error review would

apply. Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986). Under the prevailing harmless error

standard, the court must determine whether the Confrontation Clause violations had a “substantial

and injurious effect or influence” in determining the jury’s verdict. See Brecht v. Abrahamson,

507 U.S. 619, 637-38 (1993). That determination “depends on numerous factors, including ‘the



                                                 17
importance of the witness’ testimony in the prosecution’s case, whether the testimony was

cumulative, the presence or absence of evidence corroborating or contradicting the testimony of

the witness on material points, the extent of cross-examination otherwise permitted, and, of course,

the overall strength of the prosecution’s case.” Holland v. Rivard, 800 F.3d 224, 243 (6th Cir.

2015) (quoting Van Arsdall, 475 U.S. at 684). Where the prosecution’s case is strong and the

violative evidence plays a relatively small role in the conviction, the error is harmless. Holland,

800 F.3d at 243.

               Petitioner fails to identify how Cox-Rodgers’ preliminary examination testimony

was anything but duplicative of Harris’ testimony, or even Petitioner’s own testimony. Petitioner

fails to show any prejudice from the testimony and the Court cannot conceive of any possible

prejudice under the circumstances.

               Petitioner has failed to demonstrate that the court of appeals’ determinations are

contrary to, or an unreasonable application of, Crawford. Nor has Petitioner shown that the factual

findings of the trial court or the court of appeals are unreasonable. Additionally, any possible error

in the admission of Cox-Rodgers’ testimony was harmless. For all of these reasons, Petitioner is

not entitled to habeas relief on his claim regarding the admission of preliminary examination

testimony.

                       C.      Co-conspirator statement

               Petitioner next contends that the trial court erred when it admitted a statement by

his co-conspirator, Drakile Jones, through the testimony of Justin Harris. Before Jones and

Petitioner arrived at Harris’s home, Jones and Harris conversed by telephone. When Jones

proposed bringing a friend—Petitioner—Harris objected. To convince Harris of Petitioner’s




                                                 18
loyalty, Jones told Harris that Petitioner would blow Harris if Jones told Petitioner to do so.2

(Mich. Ct. App. Op., ECF No. 1-1, PageID.84-85.) Harris testified that Jones’s statement meant

that Petitioner would shoot Harris if Jones told Petitioner to do so. (Id.)

                 The trial court allowed Harris to recount Jones’s statement because the court

determined it fell outside the bounds of hearsay under the Michigan Rules of Evidence. Rule

801(d)(2)(E), did not bar the out-of-court statement because the court found it was a statement by

Petitioner’s co-conspirator during the course of and in furtherance of the conspiracy. (Id.) On

appeal, Petitioner argued that the prosecutor had not shown a conspiracy and, thus, the statements

could not have been made in furtherance of a conspiracy. Therefore, the statement was hearsay

and should have been excluded. Moreover, Petitioner argues that the statement was inherently

prejudicial in that “the jury most certainly understood this hearsay to mean that Drakile thought

Carter was capable of killing someone in a robbery.”                   (Pet’r’s Appeal Br., ECF No. 1-1,

PageID.29.)

                 The court of appeals rejected Petitioner’s argument, affirming the trial court. After

reviewing the evidence regarding the conspiracy, the court stated: “[The] evidence was sufficient

to establish the existence of a conspiracy at the time Jones made his statement vouching for

defendant’s loyalty.” (Mich. Ct. App. Op., ECF No. 1-1, PageID.86.) That determination of state

law is binding on this Court. Petitioner’s claim that the evidence was inadmissible under the

Michigan Rules of Evidence, for the reasons stated above, is not cognizable on habeas review.

                 The court of appeals went on to point out that even if the statement were not

admissible under state law, its admission was not outcome-determinative:



2
  The Michigan Court of Appeals quoted from Harris’s testimony at Jones’s trial. Because Petitioner’s counsel was
aware of this testimony before Harris testified in Petitioner’s trial, counsel was able to object before Harris even
testified. (Mich. Ct. App. Op., ECF No. 1-1, PageID.84-85.)

                                                        19
       [W]e cannot conclude that the admission of Jones’s statement, even if improper,
       was outcome determinative. The particular statement to which defendant objected
       was simply Jones’s vouching for defendant’s loyalty, a matter which defendant’s
       own testimony subsequently established. Defendant’s guilt was established by the
       other evidence showing his possession of the loaded revolver and his participation
       in the crimes and the subsequent cover-up, not by Harris’s testimony concerning a
       statement by Jones vouching for defendant’s loyalty. Therefore, “in light of the
       weight and strength of the untainted evidence,” Musser, 494 Mich at 348, this Court
       concludes that any error caused by the admission of Jones’s statement through
       Harris’s testimony would not have been outcome determinative.

(Id.) (footnote omitted). That is the equivalent of concluding that the error was harmless. Wright

v. Burt, 665 F. App’x 403, 410 (6th Cir. 2016). “State courts’ harmless-error determinations are

adjudications on the merits, and therefore federal courts may grant habeas relief only where those

determinations are objectively unreasonable.” O’Neal v. Balcarcel, 933 F.3d 618, 624 (6th Cir.

2019) (citing Davis v. Ayala, 135 S. Ct. 2187, 2198-99 (2015)).

               In his habeas presentation, Petitioner merely repeats the argument he made in the

court of appeals. He does not respond to the appellate court’s harmless error analysis; he does not

challenge the facts relied upon by the court of appeals to conclude that the admission of the

statement was harmless. Indeed, where Petitioner’s defense—duress—admits the crime, it is hard

to conceive of how Jones’s statement could sway the jury. In short, Petitioner has not even

attempted to show that the court of appeals’ factual determinations are unreasonable and he has

failed to show that the appellate court’s determination that any error was harmless is contrary to,

or an unreasonable application of, clearly established federal law. Accordingly, he is not entitled

to relief on his habeas claim regarding admission of Jones’s statement through Harris’s testimony.

                      D.      Suppression of the cellphone passcode

               The police questioned Petitioner before he was given the warnings required by

Miranda v. Arizona, 384 U.S. 436 (1966). In Miranda, the Supreme Court held that, in order to

protect an individual’s Fifth Amendment privilege against self-incrimination, when an individual


                                                20
is in custody, law enforcement officials must warn the suspect before his interrogation begins of

his right to remain silent, that any statement may be used against him, and that he has the right to

retained or appointed counsel. Id. at 478-79; see also Dickerson v. United States, 530 U.S. 428,

435 (2000); Stansbury v. California, 511 U.S. 318, 322 (1994). Petitioner provided police the

passcode to his phone before he was given the Miranda warnings. That passcode, in turn, was

used to obtain photographs that showed Petitioner with guns. Petitioner’s trial counsel argued that

the phone’s contents, including the photographs, should be suppressed. Petitioner’s appellate

counsel characterized the trial court’s ruling as follows:

       Judge Kenny stated, after the evidence was taken and the videos of the
       interrogations reviewed, that Defendant Carter clearly was in custody when he was
       asked his phone passcode (which he gave to the police), before he was read his
       Miranda rights. (WH 6/8/16 p. 45) This passcode led to the discovery of all the
       phone’s contents. The prosecutor argued that law enforcement could have obtained
       a warrant compelling Mr. Carter to give his passcode or fingerprint to open the
       phone anyway. (WH 6/8/26 p. 48) Judge Kenny found that the [sic] Mr. Carter’s
       statements were voluntarily made, and that the questions about the iphone passcode
       were akin to booking questions and were not testimonial, [citing Pennsylvania v
       Muniz], so Miranda was not required. Furthermore, the passcode would have[,]
       reasoned Judge Kenny, inevitably been discovered pursuant to a search warrant and
       evidentiary items found on the phone as a result should not be suppressed. (Photos
       of the defendant and handguns, primarily) (WH 6/8/16 p. 63.)

(Pet’r’s Appeal Br., ECF No. 1-1, PageID.31.) Petitioner’s appellate counsel then presented the

suppression issue to the court of appeals as follows:

       The question in this case is not so simple, however. It may be that the Defendant
       would have had to give up his fingerprint if that would have opened the phone, but
       passcodes should be considered protected testimonial information by the courts.
       This issue has not yet been decided by the Michigan appellate courts, but at least
       one other jurisdiction has held this to be the case. See Virginia v. Baust No.
       CRl41439 (Va. Cir. Ct. Oct. 28, 2014) In the instant case, it may have been that if
       the Defendant had not given his passcode without Miranda warnings, the court
       might have been able to compel him to use his fingerprint-but that is not the issue
       before this Court. This court must decide only whether or not Judge Kenny erred
       in finding that the passcode statement was not testimonial. This Court should find
       that it clearly was testimonial. It is not the same type of information held to be
       admissible in Muniz (name, address etc). A new trial is necessary, where the
       pictures taken from the cell phone are excluded.
                                                 21
(Id., PageID.31-32) (emphasis in original).

                  The Michigan Court of Appeals concluded that Petitioner had misconstrued the trial

court’s ruling:

       It is apparent to this Court that defendant has misunderstood the trial court’s ruling,
       and that therefore the issue raised by defendant on appeal is meritless because it has
       already been decided in his favor by the trial court. Contrary to defendant’s claim
       on appeal, the trial court did not rule that the passcode for the cell phone was non-
       testimonial information that did not violate defendant’s Fifth Amendment right
       against compelled self-incrimination; in fact, the trial court agreed that asking for
       the passcode was not a routine “booking question” and that the police questioning
       and defendant’s answer violated Miranda. However, the trial court ruled that the
       police would have inevitably obtained access to defendant’s cell phone because
       they could have obtained a search warrant for his fingerprint to unlock the phone
       and therefore, the data and photographs were admissible based on the inevitable
       discovery exception to the exclusionary rule.

       We note that there is a Fourth Amendment concern that is triggered by searches of
       cell phones conducted without either the owner’s consent or a search warrant. This
       concern is not presented by defendant’s argument. Instead, defendant addresses
       only the Fifth Amendment concern that asking for the passcode of his cell phone
       constituted testimonial compulsion.

       Preliminarily, the parties, and the trial court, all agreed that asking defendant for
       the passcode to his cell phone was not a “booking-type” inquiry. Therefore,
       contrary to defendant’s position and argument on appeal, the trial court agreed that
       police questioning asking for defendant’s cell phone passcode, and defendant’s act
       of providing the passcode, did not amount to routine booking information requests
       or responses, and the trial court accordingly suppressed defendant’s response for
       use in the prosecution’s case-in-chief. However, the trial court also ruled that
       despite the access that the police gained to defendant’s cell phone because he
       provided them his passcode, the data and photographs that were obtained as a result
       would not be suppressed because they would have been inevitably discovered when
       the police obtained a search warrant for the cell phone’s contents and forced
       defendant to provide his fingerprint to unlock the cell phone. Defendant argues on
       appeal, “it may have been that if the Defendant had not given his passcode without
       Miranda warnings, the court might have been able to compel him to use his
       fingerprint--but that is not the issue before this Court.” But contrary to defendant’s
       claim, that is the only issue that could be before this Court, and it is not an issue
       that defendant has raised. Instead, defendant has raised only an issue upon which
       he prevailed in the trial court, and has specifically told this Court it need not address
       the only issue the trial court ruled upon unfavorably to the defense.

(Mich. Ct. App. Op., ECF No. 1-1, PageID.86-87.)


                                                  22
                Petitioner presents the same argument to this Court that he presented to the court

of appeals. He does not challenge the court of appeals’ findings regarding the trial court’s

resolution of his Fifth Amendment challenge. He does not change his challenge to one based on

the Fourth Amendment. He simply raises his Fifth Amendment argument again.

                As the Michigan appellate court was constrained, so this Court is also constrained

to resolve the issue as Petitioner has raised it. The Court can grant no relief on the Fifth

Amendment self-incrimination issue because the state courts have already resolved it in

Petitioner’s favor. The Court can grant no relief on the failure to suppress the phone contents

under the Fourth Amendment because Petitioner has not raised it; indeed, he expressly disclaims

that he is raising that issue.

                The state courts’ application of the inevitable discovery doctrine to permit

admission of evidence obtained as a result of information obtained during an “unwarned” custodial

interrogation is entirely consistent with clearly established federal law. Nix v. Williams, 467 U.S.

431 (1984). Moreover, Petitioner’s ability to challenge the state courts’ determination of the

Fourth Amendment issue is limited under the rule announced in Stone v. Powell, 428 U.S. 465

(1976). In Stone v. Powell, the Supreme Court held that federal habeas review is not available to

a state prisoner alleging that his conviction rests on evidence obtained through an unconstitutional

search or seizure, as long as the state has given the petitioner a full and fair opportunity to litigate

the Fourth Amendment claim. Id.; see also Rashad v. Lafler, 675 F.3d 564, 570 (6th Cir. 2012).

                For the rule of Stone v. Powell to apply, the state must have provided, in the abstract,

a mechanism by which to raise the Fourth Amendment claim, and the presentation of the claim in

the case before the court must not have been frustrated by failure of that mechanism. See Gilbert

v. Parke, 763 F.2d 821, 823 (6th Cir. 1985). If these two inquiries are satisfied, federal habeas



                                                  23
review of the Fourth Amendment claim is precluded, even if the federal court deems the state-

court determination of the claim to have been in error. Id. at 824; accord Jennings v. Rees, 800

F.2d 72 (6th Cir. 1986); Markham v. Smith, 10 F. App’x 323, 326 (6th Cir. 2001).

               In the present case, Petitioner cannot satisfy either prong of the Stone v. Powell

standard. First, it is beyond dispute that Michigan has a state procedural mechanism that provides

a defendant a full opportunity to raise a Fourth Amendment claim before trial. Even before the

United States Supreme Court decided that the federal exclusionary rule applied to state criminal

proceedings, the Michigan courts applied the exclusionary rule to the fruits of unconstitutional

searches and seizures. See People v. Margelis, 186 N.W. 488 (Mich. 1922). After Mapp v. Ohio,

367 U.S. 643 (1961), the Michigan courts consistently have acknowledged their duty, under both

the federal and state constitutions, to suppress evidence seized in violation of the Fourth

Amendment.      See, e.g., People v. David, 326 N.W.2d 485, 488 (Mich. Ct. App. 1982).

Consequently, Michigan affords criminal defendants a vehicle by which to raise Fourth

Amendment challenges.

               Second, to satisfy the remaining prong of Stone v. Powell, Petitioner must allege

facts showing that the state corrective mechanism has somehow broken down. See, e.g., Agee v.

White, 809 F.2d 1487, 1490 (11th Cir. 1987) (habeas review not barred when state appellate court

completely ignored Fourth Amendment claim). Here, Petitioner was afforded a hearing on his

motion to suppress before the trial and the parties presented the issue of whether the contents of

the phone would have been inevitably discovered under the Fourth Amendment.

               Under the circumstances, Petitioner has failed to show that the state appellate

court’s determinations of fact on this issue are unreasonable or that the court’s failure to provide




                                                24
relief on his claim is contrary to, or an unreasonable application of, clearly established federal law.

Accordingly, he is not entitled to habeas relief on this claim.

               IV.     Certificate of Appealability

               Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

               The Sixth Circuit Court of Appeals has disapproved issuance of blanket denials of

a certificate of appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam).

Rather, the district court must “engage in a reasoned assessment of each claim” to determine

whether a certificate is warranted. Id. Each issue must be considered under the standards set forth

by the Supreme Court in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467.

Consequently, this Court has examined each of Petitioner’s claims under the Slack standard.

Under Slack, 529 U.S. at 484, to warrant a grant of the certificate, “[t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”        Id.   “A petitioner satisfies this standard by demonstrating

that . . . jurists could conclude the issues presented are adequate to deserve encouragement to

proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). In applying this standard, the

Court may not conduct a full merits review, but must limit its examination to a threshold inquiry

into the underlying merit of Petitioner’s claims. Id.

               The Court finds that reasonable jurists could not conclude that this Court’s

dismissal of Petitioner’s claims was debatable or wrong. Therefore, the Court will deny Petitioner

a certificate of appealability. Moreover, although Petitioner has failed to demonstrate that he is in

custody in violation of the Constitution and has failed to make a substantial showing of the denial



                                                  25
of a constitutional right, the Court does not conclude that any issue Petitioner might raise on appeal

would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                            Conclusion

                The Court will enter a judgment dismissing the petition and an order denying a

certificate of appealability.


 Dated: November 14, 2019                             /s/ Janet T. Neff
                                                      Janet T. Neff
                                                      United States District Judge




                                                 26
